

116 HR 5201 RH: Telemental Health Expansion Act of 2020
U.S. House of Representatives
2020-12-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 580116th CONGRESS2d SessionH. R. 5201[Report No. 116–697, Part I]IN THE HOUSE OF REPRESENTATIVESNovember 20, 2019Ms. Matsui (for herself and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedDecember 24, 2020Additional sponsors: Mr. Trone and Mr. LujánDecember 24, 2020Reported from the Committee on Energy and Commerce with an amendmentStrike out all after the enacting clause and insert the part printed in italicDecember 24, 2020Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printedFor text of introduced bill, see copy of bill as introduced on November 20, 2019A BILLTo amend title XVIII of the Social Security Act to provide coverage under the Medicare program of certain mental health telehealth services, and for other purposes.1.Short titleThis Act may be cited as the Telemental Health Expansion Act of 2020.2.Expanding the use of telehealth for certain mental health services(a)In generalSection 1834(m)(7) of the Social Security Act (42 U.S.C.1395m(m)(7)) is amended—(1)in the heading, by inserting and certain mental health services after disorder services; and(2)by inserting or on or after the emergency period described in section 1135(g)(1)(B), to an eligible telehealth individual for purposes of diagnosis, evaluation, or treatment of a mental health disorder, as determined by the Secretary, after as determined by the Secretary, .(b)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the amendments made by this section by interim final rule, program instruction, or otherwise.December 24, 2020Reported from the Committee on Energy and Commerce with an amendmentDecember 24, 2020Committee on Ways and Means discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed